Citation Nr: 0118533	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-13 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from March 21, 1968 
to December 8, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran subsequently perfected an appeal of 
this decision.

The Board notes that in a June 2001 informal hearing 
presentation, the veteran's accredited representative raised 
the following claims:  service connection for scars secondary 
to stab wounds suffered on active duty; service connection 
for headaches and tinnitus secondary to being beaten and 
stabbed in and around the head and face; service connection 
for bilateral knee disabilities based on aggravation by 
military service; and service connection for a psychiatric 
disorder.  At this time, the Board refers the above-
referenced claims to the RO for the appropriate action.


FINDINGS OF FACT

1. The veteran was originally denied service connection for a 
low back disability in 
May 1997; the veteran was notified of this decision and did 
not perfect an appeal. 

2.  Evidence added to the record since May 1997 includes lay 
statements and 
testimony that suggests a link between the veteran's military 
service and his current back disability and medical records 
which document the veteran's continued complaints of, and 
current treatment for, low back pain.

3.  Evidence received since the 1997 rating decision is new 
and may be considered to bear directly and substantially upon 
the merits of the veteran's claim for service connection for 
a low back disability.


CONCLUSIONS OF LAW

1. The RO's May 1997 rating decision, wherein the veteran's 
claim of entitlement
to service connection for a low back disability was denied, 
is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  New and material evidence has been presented since the 
final May 1997 RO decision and the claim for service 
connection for a low back disability is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1997, the RO denied the veteran's claim for 
entitlement to service connection for low back pain, 
essentially based on a finding that the veteran had a history 
of low back pain prior to service and there was no evidence 
that the condition permanently worsened as a result of 
service.  That determination is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a).

The Board recognizes that the RO classified the issue on 
appeal as one of basic entitlement to service connection for 
a low back disability.  As indicated above, the May 1997 
decision is final and therefore, the issue is actually 
whether new and material evidence has been submitted to 
reopen that claim.  38 U.S.C.A. § 5108 (West 1991).  

It is an initial requirement of the Board to ascertain 
whether new and material evidence has been presented.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a).  The Board 
is required to consider the issue of finality prior to any 
consideration on the merits. 38 U.S.C.A. §§ 7104(b), 5108 
(West 1991); see Barnett v. Brown, 8 Vet. App. 1 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when the 
Board addresses a question not considered by the RO, the 
Board must consider whether the claimant had notice of that 
issue and whether the claimant would be prejudiced by lack of 
such notice.  Id. at 4. In the instant case, the Board 
concludes that the veteran would not be prejudiced insofar as 
the claim is reopened herein.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Hodge decision 
provides for a reopening standard that calls for judgments as 
to whether the new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Hodge, supra.  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

Prior to the May 1997 decision, the record contained the 
veteran's service medical records which indicate that in 
March 1968, in connection with enlistment, the veteran 
indicated a history of back pain.  Upon clinical evaluation, 
the examiner determined the veteran's spine to be normal.  In 
June 1968, the veteran complained of low back discomfort.  
Service medical records also indicate that in October 1968, 
the veteran was injured in an incident involving the German 
police and on physical examination had swelling of the right 
cheek and general areas of swelling on the skull. 

Also considered by the RO in the May 1997 decision were post-
service VA treatment records.  Treatment records from VAMC 
Birmingham document complaints of back pain in October 1975.  
X-rays taken of the lumbosacral spine at that time were 
negative.  

In December 1996, the veteran underwent a VA general medical 
examination.  The veteran provided a history of compression 
fracture at L5, chronic low back pain, and degenerative joint 
disease of the spine.  According to the veteran, the 
compression fracture at L5 is related to the injuries 
suffered when he was assaulted by German nationals.  
Regarding his low back pain, the examiner did not render a 
diagnosis other than to note a history of low back pain with 
compression fracture at L5 during service.  The examiner 
further noted that the veteran's functional impairment was 
difficult to assess secondary to waxing and waning symptoms 
and that the veteran complains of low back pain almost every 
day.  

Since the final 1997 rating decision, the veteran has 
submitted medical evidence as well as lay evidence.  The 
medical evidence includes VAMC Birmingham records from June 
1977 to November 1985 and November 1996 to September 2000.  
These records contain a November 1996 physical therapy note 
which indicates that the veteran was referred from 
orthopedics for exercises.  History at this time included low 
back pain for approximately 28 years and left lower extremity 
pain for approximately 15 years.  Outpatient treatment 
records from September 2000 indicate that the veteran has 
chronic lower back pain.

Lay evidence submitted by the veteran includes various 
statements from the veteran, a statement from [redacted], Chief 
Warrant Officer, Retired, statement from [redacted], and testimony presented at a hearing at the RO by the veteran and 
[redacted].  The statement from Mr. [redacted] indicates that he was 
stationed in Germany at the same time as the veteran and he 
recalls him getting beat up by German police.  Subsequently, 
the veteran complained about his back and began drinking to 
excess.  The statement from Mr. [redacted] indicates that he was 
stationed in Germany in 1968 and that the veteran was beaten 
severely by German police.  

At a hearing at the RO, the veteran testified that when he 
went to sick leave after the incident, he told them that his 
back was hurting but they were working on his head and told 
him he probably had a bruised muscle.  The veteran further 
testified that in 1996 he saw an orthopedist who indicated 
that he had an old compression fracture at L5.  Also at the 
hearing, Mr. [redacted] testified that he grew up with the 
veteran and they were stationed in Germany at the same time.  
Mr. [redacted] ran into the veteran who told him about the 
incident with the police.  Apparently the veteran was drunk 
and related that since the incident his back had been giving 
him problems and he was drinking in an effort to relieve the 
pain.  Mr. [redacted] further testified that he saw the veteran 
on several later occasions and that he was never sober and 
always made the same complaints about back pain.  

The Board finds that the veteran's statements, the statements 
of Mr. [redacted] and Mr. [redacted], treatment records from VAMC 
Birmingham, and testimony at the September 2000 hearing at 
the RO are new, as they have not previously been considered 
by the RO.  Although new, the Board does not find the 
veteran's statements regarding his current diagnosis and the 
etiology of his current low back disorder to be material.  
Although the veteran may provide evidence regarding the 
incident in service as well as his continuing and current 
symptomatology, he is not competent to diagnose his low back 
condition or to establish a relationship between his in 
service injury and any current back disability.  Regarding 
the January 1999 written statement of Mr. [redacted], the Board 
does not find this statement to be material because it merely 
indicates that the veteran was involved in an incident with 
the German police, a contention not in dispute.

The Board finds that Mr. [redacted]'s testimony and the statement 
of Mr. [redacted] are material in that the evidence establishes 
that the veteran complained of back pain during service which 
he contemporaneously related to the incident with the German 
police.  The Board further finds the medical records from 
VAMC Birmingham to be material in that they document the 
veteran's continued complaints of, and current treatment for, 
low back pain.  

It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran's current 
low back disability occurred in service, and to be of such 
significance that it must be considered together with all of 
the evidence to fairly decide the merits of the veteran's 
claim.  Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a low back disability is reopened.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a low back disability, the appeal is granted.


REMAND

Since the veteran's claim for service connection for a low 
back disability has been reopened, the Board must address the 
merits of the service connection claim.  In this regard, the 
Board notes that there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of the VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

As discussed previously, the veteran contends that he 
suffered a compression fracture at L5 when he was involved in 
an incident with German police.  The service medical records 
document that the veteran was treated following this incident 
for head trauma but the records do not indicate any 
complaints or findings related to the veteran's back.  In 
this regard, the veteran states that he was seen by an 
orthopedist at the VAMC Birmingham in 1996 and was told that 
he had an old compression fracture at L5.  Although the 
record contains various medical records from VAMC Birmingham, 
it does not contain any report of a 1996 orthopedic 
examination.  The record also contains evidence that the 
veteran received treatment at VAMC Tuscaloosa.  However, it 
does not appear that these records were requested.

The Board also notes that the veteran underwent a VA general 
medical examination in December 1996.  Although the veteran's 
back was examined at this time, the examination was not 
specific to the veteran's back and no definitive diagnosis or 
etiology opinion was provided, thus limiting the 
effectiveness of the examination in evaluating the veteran's 
claim.

Accordingly, this case is being returned to the RO for the 
following:

1. The RO should request copies of any 
treatment 
records pertaining to the veteran from 
the VAMC Birmingham for the period 
January 1996 to November 1996 and from 
the VAMC Tuscaloosa from December 1968 to 
the present.  Once obtained, these 
records should be associated with the 
claims folder.

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

3.  Thereafter, the RO should accord the 
veteran an 
examination to ascertain the existence 
and extent of his low back disability.  
The RO should notify the veteran of the 
consequences of failing to report for the 
examination.  The veteran's claims folder 
is to be made available to the examiner 
for review prior to this examination.  
The examiner should be specifically 
requested to provide an opinion as to 
whether the veteran currently has a low 
back disability.  If so, the examiner 
should provide an opinion as to whether 
it is more likely, less likely or as 
likely as not that the veteran's low back 
disability is etiologically related to 
the veteran's active service and/or the 
result of his activities therein.  
Additionally, the examiner should provide 
an opinion as to whether the veteran 
currently has or has ever had a 
compression fracture at L5.  If the 
examiner determines there is evidence of 
a compression fracture at L5, the 
examiner should provide an opinion, to 
the extent possible, as to whether it is 
more likely, less likely or as likely as 
not that this compression fracture is 
etiologically related to the veteran's 
active service and/or the result of his 
activities therein.  All findings, and 
the reasons and bases therefore, should 
be set forth in a clear and logical 
manner on the examination report.

4.  Upon completion of the above, the RO 
should 
review the evidence, and ensure that all 
of the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  After all development is complete, 
the RO should review the evidence in its 
entirety and enter its determination as 
to whether service connection for a low 
back disability is warranted.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2000).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



